DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Pamela Ruschau on 07/07/2021.

The application has been amended as follows: 
3. (Currently Amended) the motor of claim 1 wherein the repeated optical switching comprises repeating an ordered switching of each of the types of optical switchable molecular actuator in a first order.






Response to Arguments
Applicant’s arguments, see pages 13-17, filed 04/01/2021, with respect to claims 1, 3-11, 14-34 and 36-46 have been fully considered and are persuasive.  The rejection of claims 1, 3-11, 14-34 and 36-46 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-11, 14-34 and 36-46 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the specific limitation of “at least a first array (60) and a second array (62) of different corresponding types of optically switchable molecular actuator, each array being fixed on one of the first and second bodies (10, 20),
the molecular actuators (40, 42) of each type being optically switchable substantially independently from each other such that repeated sequential optical switch of both the first and second arrays (60, 62) provides a motor action to drive progressive movement of the first and second bodies (10, 20) relative to each other” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

    PNG
    media_image1.png
    663
    463
    media_image1.png
    Greyscale

The closest prior art Wang discloses a light activated molecular locomotive (FIG 1), which moves by contracting and expanding to move, but fails to teach two arrays moving independently and sequentially.
Claims 3-11, 14-33 are allowable for depending upon claim 1.


providing repeated sequential independent optical switching (G, H, I) of the molecular actuators (40, 42) of each type to provide progressive movement of the first and second bodies (10, 20) relative to each other” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

    PNG
    media_image2.png
    289
    390
    media_image2.png
    Greyscale

The closest prior art Wang discloses a light activated molecular locomotive (FIG 1), which moves by contracting and expanding to move, but fails to teach two arrays moving ind4ependently and sequentially.
Claims 36-40 are allowable for depending upon claim 34.

Regarding claim 41, the specific limitation of “disposing at least first and second arrays (60, 62) of different corresponding types of optically switchable molecular actuators (40, 42) between opposing bodies (10, 20); and

The closest prior art Wang discloses a light activated molecular locomotive (FIG 1), which moves by contracting and expanding to move, but fails to teach two arrays moving independently and sequentially.
Claim 42 is allowable for depending upon claim 41.

Regarding claim 43, the specific limitation of “at least two different molecules, each of which is switchable between at least two different states by a corresponding control signal, as molecular actuators”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
The closest prior art Wang discloses a light activated molecular locomotive (FIG 1) using a single-molecule, which moves by contracting and expanding to move, but fails to teach two different molecules to be switchable between two different states.
Claims 44-46 are allowable for depending upon claim 43.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fujita et al. (US 2010/0076180): discloses a biomolecular motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINKI CHANG/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834